Dtjkeee, O. J.
The purpose of this suit is to get from the court a construction of two clauses in the will of the late Rufus Greene, deceased. The first clause is the following, to wit:
“ Whenever the youngest child of any daughter in being at m decease shall have reached the age of twenty one years then my said Trustees are to divide distribute and convey the said prop erty out of which my daughters’ shaves are to be derived, equally among said daughters, and the children or grand children of deceased daughters, share and share alike, descendants of daughters taking their proportionate share of the father’s and mother’s estate.”
Rufus Greene executed the will the day before he died, November 10, 1871. He had then living a wife and eleven children, six sons and five daughters. Four of his daughters were already married and had children. The fifth was on the eve of marriage. The testator left his entire real and personal estate, except household stores, furniture, &c., to trustees, in trust for the following purposes, to wit: First, “ From and out of the income of my personal estate to keep all the real estate in good repair and fully insured, and all taxes government charges and assessments thereon for improvements paid up and discharged.” Second, to pay to his five daughters the gross rents and profits of certain specified real and personal estate, or, in case of the death of either of them, to her children or grand children. Third, to pay the rents and profits of the rest of the estate, after deducting the charges aforesaid, to the widow and the other children, including after born sons or daughters, until the youngest child of the youngest son shall have attained majority. The effect of the will, at the testa*188tor’s death, was to give the widow and the sons the larger proportionate share of the property. The youngest child of the testator’s second daughter attained the age of twenty one, August 2, 1882, being the first child of either of the daughters to come of age. The widow and the sons, whose portions, under the will, are subject to the onerous charges aforesaid, contend that the time has come for the termination of the trust in favor of the daughters, under the clause above recited, thus relieving them of the burden. The daughters contend that the time has not come, and will not come, until the youngest of all the children of the daughters, whether born or to be born, has reached the age of twenty one years.
The phrase, “ the youngest child of any daughter,” is ambiguous. It may mean any daughter’s youngest child, or it may mean the youngest of all the children of the daughters, according to the intent with which it was used. Whether it was used in the one meaning or the other is to be determined from an examination, not only of the clause in which it occurs, but also, unless the clause is so clear as to be conclusive, of the entire will. In the clause in which it occurs, the phrase was immediately preceded by the word “ whenever.” The word “ whenever ” is often used as equivalent to “ as soon as.” It is contended that here the word was so used, and it is argued that, if so, the first youngest child to come of age is the child that was meant. The word “ whenever,” however, though often used as equivalent to “ as soon as,” is also often used where the time intended by it is, and will be, until its arrival, or for some uncertain period at least, indeterminate. We do not think it is entirely clear, looking only to the clause in which the word occurs, that it was not used in the latter rather than the former sense; for if the testator was not aiming at remoteness of time, why the youngest child ? or if an early time was in his mind, why measure it by an indeterminate minority at all ?
Apparently, if we look into the will at large, the purpose of the trust was to tie up the property for the beneficiaries, giving them the rents and profits, and putting the corpus or principal beyond their control. In the case of the sons, the property is so tied up until the youngest son of the youngest son attains his majority, the apparent purpose being to postpone the period of distribution *189to a distant future. It seems to us that this reflects some light upon the testator’s purpose in regard to the daughters; for the sons and daughters being included in the same trust, we naturally expect to find that they are treated alike, or substantially alike, in regard to the duration of the trust. The will contains other indications that the testator intended to postpone the division for'a long and indefinite time. Thus the will makes provision, not only for the death of the daughters, but also for the death of their children, and the birth of grand children or descendants during the continuance of the trust and in the division under it. In view of these features of the will we have come to the conclusion that the word “ whenever,” in the clause above recited, was not used as equivalent to “ as soon as,” as if the testator were, as it were, impatiently anticipating the arrival of the time for division, but was adopted because in his mind the probable time of division was indeterminate ; and we have further come to the conclusion that the time for division has not yet arrived.
The youngest child, among the children of the daughters, who was in being when the testator died, was a son of the third daughter, who, if he had lived, would be twenty one years old August 9, 1891. It is contended for the widow and sons that the words “ in being at my decease,” in the clause above recited, were predicated of “the youngest child,” not of “any daughter,” so that if the child whose coming of age was to determine the time of division was not the first youngest child to come of age, it was this son of the testator’s third daughter. This son, however, is deceased, and, therefore, under this construction, it is argued that, inasmuch as he can never come of age, the time for division has already arrived. We think, however, that if the construction be conceded, this conclusion does not follow; for the cases cited show that when a division is delayed during the minority, not on account of the minor, but for purposes independent of him, the minority being used as a measure of time, the division will nqt be accelerated by the minor’s death. Boraston’s case, 3 Rep. 19 a; Sweet v. Beal, Lane, 56; Carter v. Church, 1 Chanc. Cas. 113; Coates v. Needham, 2 Vern. 65; Titus v. Weeks, 37 Barb. S. C. 136; and see, also, Sammis v. Sammis, ante, p. 123. We think the case at bar falls under these cases, if the third daughter’s said son was the child *190whose coming of age was to determine the time of division. We have been requested to decide whether said son was the child meant, or whether the child meant was not the youngest of the children of the daughters, whether in being at the testator’s death or to come into being thereafter, the words “ in being at my decease ” being construed to refer, not to “ the youngest child,” but to “any daughter.” We think it is enough for us, at present, to decide that the time for the division has not yet arrived. Before it is necessary to decide again whether it has arrived or not other parties may have become interested in the question, who, if we should decide it now, would not be bound by our decision.
The second question arises on the following clause of the will, to wit:
“ The share of said income of any said child viz. son present or future or future daughter, dying with no children surviving at his or her decease is by said Trustees equally to be divided among all my male children and future female children surviving at said decease and among the issue of their bodies, when a child has died leaving issue, who shall takeyier stirpes and not per capita.”
The income referred to is the income of the trust estate remaining for the widow and sons after the deduction of all charges thereon. One of the sons, Rufus Greene the younger, died December 14, 1881, leaving a wife and an infant daughter, and leaving a will by which he devised and bequeathed his entire estate to his wife. The question is, whether the share of the income which would have been payable to him if he had lived is now payable to his daughter. The share of a deceased son, it will be observed, is given over, if he dies without children, but it is not expressly provided what shall be done with it if he dies leaving children. We think it is clearly implied that in such a case the children are to have it; for, let it be noted, that the gift over of income under this very clause, in case a son or future daughter has died leaving issue, is to such issue in his or her stead. The implication is likewise corroborated in other parts of the will. Thus it is expressly provided that the widow’s share of income shall, upon her decease, “be paid to said sons, future sons and daughters, if any there be, in equal proportions, descendants of the same taking proportion of parent’s share.” And in the pro*191vision for the final division of the estate it is expressly declared that “ the children of any deceased child ” shall take bis father’s or mother’s “ proportionate share.” And if we recur to the trust for the daughters we find it expressly provided that, if a daughter dies leaving children or grand children, they are to take the mother’s share, not only of the corpus or principal, but also of the rents and profits. It cannot be supposed that a testator who was so careful in all these instances to look out for children or grand children, and have them take the share of a deceased parent, intended here to exclude them. ' Moreover, if the child here does not take the father’s share of the income, it will fall, as far as we can see, into the estate and be finally divided as a part of it, the other beneficiaries thus getting in the end, less the child’s share, all that they would have gotten, year by year, by the express terms of the clause, if there had been no child. In view of these indications and results, it seems to us that the only reasonable conclusion is that it was intended that the children of a deceased parent should succeed to his right in the income as well as in the corpus of the estate. We are aware that the rule in regard to devises and bequests by implication is very strict, but we do not think it is so strict as to force us to disregard a conclusion which is so irresistible. 2 Jarman on Wills, 5th Amer. ed. 147 ; 2 Redfield on Wills, 2d ed. 203; Ex parte Rogers, 2 Madd. 449, 455; Wainewright v. Wainewright, 3 Ves. Jun. 558; Harman v. Dickenson, 1 Bro. C. C. 91; In re Blake's Trust, L. R. 3 Eq. 799. We, therefore, decide that the share of income, which would have been payable to Rufus Greene the younger, if he were living, is payable to his daughter.
James Tillinghast Charles P. Robinson, for complainants.
Thomas 0. Grreene, Colwell Barney, Abner C. Thomas ¿‘ Greorge L. Cheney, for respondents.